Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second hydraulic line extending between the extension port and the extension chamber (claim 1 line 7-8; see objection to the specification and 112a rejection) and the first and second lines being lines (not passages, see objection to the specification and 112a rejection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because 15 should point to the tapered (i.e. sloped) surface, not the body of the insert (see objection to the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“a first hydraulic line 7…and a second hydraulic line 8” (page 4 line 26-28) is confusing, since the elements 7 and 8 are passages in an end wall 3, not lines. 
“the seat 13 is preceded by a ferrule 15, which can, as illustrated here, be integral with the seat 13, and which has the function of cooperating with the end 14 of the finger 10 in order to gradually reduce a flow cross section for the fluid through the first hydraulic line 7 before the end 14 comes to bear against the seat 13 and closes the line” (page 7 line 22-28) is wrong. It appears that element is meant to be a taper or conical surface (i.e. sloped annular surface) that precedes the seat 13. A ferrule is a metal ring or cap, not a sloped surface.
“a diaphragm 18 fitted in the second end wall 3” is wrong, since the element 18 is an insert, not a diaphragm.
Appropriate correction is required. Note that the misuse of terms is understood to be due to a mistake of translation; and the specification is not redefining these terms.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the first and second hydraulic line extending between the extension port and the extension chamber (claim 1 line 7-8), since the second line extends from the extension chamber to the first line (fig 1-5).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function (e.g. “first and second hydraulic lines”, line 7).  Such claim limitation(s) is/are: “slowing means” in claim 1 line 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes the claim limitation “return means” (claim 10), which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1 line 7-8 “first and second hydraulic lines extending between the extension port and the extension chamber” is wrong, since the second hydraulic line extending between the first hydraulic line and the extension chamber and the lines are passages not lines (see e.g. fig 1-5; it is noted that this is part of an original claim, and if proper support for this is provided in the specification and drawings, this rejection will be withdrawn).



Claims 1-12 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 8 “the extension port” has no antecedent basis and is confusing, since it appears to be one of the “respective ports” of line 4.
In claim 2 line 2 “a ferrule” is wrong, since is a conical or tapered surface (see objection to the specification).
In claim 7 line 2-3 “a diaphragm fitted in the cylinder” is wrong, since the diaphragm is an insert (see objection to the specification).
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Pilch (4138928). Pilch discloses a hydraulic actuator comprising a piston (18B) secured to a rod (18A) is mounted in a cylinder (18) to slide in a sealed manner .
Pilch discloses the first and second hydraulic lines extend in an end wall of the cylinder (fig 4; claim 5); the seat is attached (i.e. part of) to the end wall (fig 4; claim 6); the retractable finger slide along a central axis of the cylinder (fig 4; claim 8); the end of the retractable finger is conical (fig 4; claim 9); the retractable finger is retractable counter to the action of return means (spring, unnumbered, fig 4) that push the retractable finger towards a position protruding from the piston (claim 10).

Claims 1, 5 and 6 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Foster (4043787). Foster discloses a actuator comprising a piston (4) secured to a rod (7) mounted in a cylinder (1) to slide in a sealed manner and delimiting hydraulic extension (left side of 4) and retraction (right side of 4) chambers in the cylinder, connected to respective extension and retraction ports (15, 18, respectively); slowing means for slowing the piston when the piston approaches a retracted position, including first (connected to 10) and second (connected to 11) hydraulic lines, extending between the extension port and the extension chamber; an end (33) of a retractable finger (28) of the piston bears against a seat (10) of the first hydraulic line to close the first hydraulic line when the piston approaches the retracted position, such that only the second hydraulic line remains open while the piston completes its travel towards the retracted position.
Foster discloses the first and second hydraulic lines extend in an end wall (2) of the cylinder (claim 5); the seat is attached (i.e. part of) to the end wall (2; claim 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and are rejected under 35 U.S.C. § 103 as being unpatentable over Pilch (4138928) in view of Stander (2017 0363120). Pilch discloses all of the elements of claim 2-4, as discussed above; but does not disclose that the seat is preceded by a ferrule (surface) intended to cooperate with the end of the retractable finger before the retractable finger comes to bear against the seat in order to gradually reduce a flow cross section of the first hydraulic line (claim 2), that the seat and the ferrule are in one piece (claim 3), and the ferrule has an internal shape designed to also guide the retractable finger (claim 4).
Stander teaches, for a hydraulic actuator with slowing means for slowing the piston when a piston (124) approaches a retracted position, including an end (212) of a retractable finger (172) of the piston bears against a seat (156) of a first hydraulic line (including passage 220) to close the first hydraulic line when the piston approaches the retracted position; that the seat is preceded by a ferrule (surface, 216) intended to cooperate with the end of the retractable finger before the retractable finger comes to bear against the seat, where the seat and the ferrule are in one piece (e.g. fig 3) and the ferrule has an internal shape (tapered), for the purpose of guiding the retractable finger (paragraph 20).
Since Pilch and Stander are both from the same field of endeavor, the purpose disclosed by Stander would have been recognized in the pertinent art of Pilch. It would have been obvious at the time the invention was made to one having ordinary skill in the art to precede the seat of Pilch by a ferrule (surface) intended to cooperate with the end of the retractable finger before the retractable finger comes to bear against the seat, 
Note that inherently the shape of the ferrule would gradually reduce a flow cross section of the first hydraulic line (meeting the limitation of claim 2).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Pilch (4138928) in view of Williams (3067726). Pilch discloses all of the elements of claim 7, as discussed above; but does not disclose that the first and second hydraulic lines are provided in a diaphragm (insert) fitted in the cylinder
Williams teaches, for a hydraulic actuator with slowing means for slowing the piston when the piston approaches a end position, including first (passage, 36) and second (passage, 26) hydraulic lines, extending between a port (20) and a chamber; an end of a retractable finger (46) of the piston bears against a seat (33) of the first hydraulic line to close the first hydraulic line when the piston approaches the retracted position, such that only the second hydraulic line remains open while the piston completes its travel towards the retracted position; the equivalence of the first and second hydraulic lines being provided in a diaphragm (insert, 25) fitted in the cylinder or being part of the cylinder (i.e. its end cap; column 2 line 23-25).
Since Pilch has first and second lines (passages) and Williams teaches placement of the first and second lines; it would have been obvious at the time the invention was made to one having ordinary skill in the art to provide the first and second hydraulic lines of Pilch in a diaphragm (insert) fitted in the cylinder, as taught by Williams, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Pilch (4138928) in view of Kondo et al (EP 3150863). Pilch discloses all of the elements of claim 11 and 12, as discussed above; but does not disclose that the hydraulic actuator is part of a landing gear for maneuvering the landing gear between an up .
Kondo et al teaches, for a hydraulic actuator with slowing means (including an end 512 of a retractable finger 51 bearing against a seat of the first hydraulic line 412 when the piston approaches the retracted position) for slowing the piston when the piston approaches a retracted position, that the hydraulic actuator is part of a landing gear of an aircraft for maneuvering the landing gear between an up position and a down position (paragraph 35).
Since Pilch discloses an actuator with slowing means and Kondo et al teaches a use of an actuator with slowing means; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the hydraulic actuator of Pilch part of a landing gear of an aircraft for maneuvering the landing gear between an up position and a down position, as taught by Kondo et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745